NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1075-18T2

4 WATCHUNG AVENUE, LLC,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

THE ZONING BOARD OF
ADJUSTMENT OF THE BOROUGH
OF CHATHAM and THE BOROUGH
OF CHATHAM,

     Defendants-Appellants/
     Cross-Respondents.
____________________________________

                    Argued December 16, 2019 – Decided January 31, 2020

                    Before Judges Messano and Ostrer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. L-1350-17.

                    James L. Lott, Jr. and Patrick J. Dwyer argued the cause
                    for appellants/cross-respondents (Riker, Danzig,
                    Scherer, Hyland & Perretti, LLP, attorneys for Borough
                    of Chatham; Nusbaum Stein Goldstein Bronstein &
                    Kron, attorneys for Zoning Board of Adjustment of the
                    Borough of Chatham; James L. Lott, Jr. and Patrick J.
              Dwyer, of counsel and on the joint briefs; Diane N.
              Hickey, on the joint briefs).

              Robert L. Podvey argued the cause for respondent/
              cross-appellant (Connell Foley, LLP, attorneys; Robert
              L. Podvey, of counsel and on the brief; John W. Dalo,
              on the briefs).

PER CURIAM

      Plaintiff 4 Watchung Avenue, LLC, owns property in the Borough of

Chatham upon which it stores vehicles for two affiliated car dealerships located

in a neighboring municipality. Plaintiff began leasing the property in 1992 and

eventually purchased it in 2002 from Otto Schmidt, Jr. At the time, the property

contained a single-family dwelling and a gas station.            Schmidt stored

automobiles on the property, and in connection with the sale to plaintiff, he

certified that the property had been used for "the purpose of storage of vehicles"

since 1968.

      In 2013, Chatham amended the land use element of its master plan

pursuant to a report authored by Dr. Susan G. Blickstein, a professional planner.

The plan envisioned changes in the borough's M-1 and M-3 zoning districts to

create a proposed "Gateway to Chatham," an overlay zoning plan intended, in

part, to repurpose former sites of "historic manufacturing processes."

Amendments adopted to the general provisions of Chatham's zoning ordinance


                                                                          A-1075-18T2
                                        2
prohibited all uses not permitted as a principal, accessory, or conditional use in

any particular zone.

      Plaintiff's property is located in the M-1 zone, and outdoor vehicle storage

is not a permitted use. Beginning in June 2013, Chatham's borough engineer

and zoning officer, Vincent DeNave, began inquiries into whether plaintiff had

obtained approvals to permit parking of vehicles on the property.          These

culminated in a September 2014 notice of violation and order to abate the

parking and storing of cars on the property. Plaintiff filed an application with

the Zoning Board of Adjustment (the Board) appealing the violation, or,

alternatively, seeking a use variance and site plan approval to permit its

continued parking of cars on the property.

      Apparently due to the press of other applications, a hearing was not

scheduled until August 24, 2016. On the day of the hearing, the Board's counsel

sent plaintiff's counsel a copy of an unsigned 1971 Board resolution approving

a variance application Schmidt had filed. 1 The approval was conditioned on the



1
  The 1971 application characterized the parking of automobiles as a permitted
use under then-current zoning regulations, subject only to erection of a fence.
The 1971 Board resolution which was subsequently produced, however, states
that the application sought a use variance, since the proposed use was "a 'similar
use'" to those permitted in the zone. As we explain, nonetheless, plaintiff re -


                                                                          A-1075-18T2
                                        3
erection of a fence around the property, and it limited the number of vehicles

Schmidt could park to 125. As a result, no substantive presentation on the

application took place, as plaintiff considered its options, including amending

the application to request a certificate of nonconformity. See N.J.S.A. 40:55D-

68 (providing "any . . . person interested in any land upon which a

nonconforming use or structure exists may apply in writing for the issuance of

a certificate certifying that the use or structure existed before the adoption of the

ordinance which rendered the use or structure nonconforming").

      At the next scheduled meeting, plaintiff's counsel told the Board that his

client intended to challenge the violation, as opposed to seeking a variance, by

demonstrating it was entitled to a certificate of nonconformity. 2          DeNave

testified about his efforts to ascertain whether plaintiff's and other properties in

the M-1 and M-3 zones had received appropriate municipal approvals in the past.

He identified a 1971 violation issued to Schmidt because the parking of vehicles

was not a permitted use at the time and surmised that this citation prompted




asserted before the Board that in 1971, the parking of automobiles was permitted
in the zone subject only to fencing.
2
   At one point, plaintiff's counsel characterized the application as a "moving
target" because of the additional information regarding Schmidt's 1971
application.
                                                                             A-1075-18T2
                                         4
Schmidt's application to the Board for a variance. DeNave checked the records

for a neighboring property and found a 1970 Board resolution denying a variance

to park seventy vehicles on the property.

      The precursor to the Municipal Land Use Law (MLUL), N.J.S.A. 40:55D-

1 to -163, was the Municipal Planning Act (MPA), 40:55-1.1 to -1.42, which

was in effect at the time of Schmidt's application. Under its terms, the Board's

favorable action on a variance application was only a recommendation to the

municipal governing body for approval. See N.J.S.A. 40:55-39(d) (1975). If

the governing body failed to act, its inaction was deemed a denial of the

variance. See N.J.S.A. 40:55-39.1 (1975) (providing that the governing body's

failure to take action on the board's recommendation granting a variance within

sixty days "shall be deemed to have been" a disapproval of the variance "as

though a resolution to that effect had been adopted"). The parties' review of

municipal records, partially in response to plaintiff's record request under the

Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, produced no

documentary proof that Chatham's borough council ever approved Schmidt's

variance application. DeNave surmised that, despite the unsigned 1971 Board

resolution, Schmidt's use variance was never approved.




                                                                        A-1075-18T2
                                       5
      Plaintiff's expert engineer and planner also testified, offering historic

aerial photographs of the site and interpretation of the ordinance at the time of

Schmidt's application. The planner opined that in 1971, outdoor vehicle storage

was a permitted conditional use, subject to the Board's approval. He opined that

vehicle storage was prohibited for the first time by a 1979 amendment. The

expert acknowledged, however, that plaintiff's current use of the property far

exceeded the 125 vehicles permitted by the 1971 resolution.

      Dr. Blickstein, who also served as the Board's staff planner, was present

and   significantly   participated    in   the     proceedings.   She   implicitly

accepted DeNave's opinion that the pre-1979 ordinance did not permit vehicle

storage as a conditional use in the zone, and that Schmidt's 1971 application was

for a use variance. At one point in the proceedings, Dr. Blickstein referred to

plaintiff's expert's interpretation as "absurd."

      At the next Board hearing, plaintiff produced four 1971 articles from a

local community newspaper. They indicated the Board had approved Schmidt's

application and subsequently two other variance applications — filed on behalf

of Louis Rillo and Carmen C. Carlone — for vehicle storage on properties across

the street from Schmidt. Later articles reported the council's approval of the

Rillo and Carlone applications — for the parking of thirty and sixty cars


                                                                          A-1075-18T2
                                           6
respectively — as similar to an application approved the month before, but no

article explicitly mentioned action by the council on Schmidt's application. The

balance of the Board meeting included the testimony of plaintiff's planner

regarding the proposed site plan, which anticipated parking 282 cars on the

property.   Two more hearings followed, at which plaintiff's principal and

environmental expert testified.

      At the Board's March 22, 2017 meeting, its chairman set forth the

procedure to be followed in voting on plaintiff's application. With the consent

of plaintiff's counsel, the chairman proposed that the Board first vote on

plaintiff's appeal of the violation; if plaintiff's appeal was denied, then the Board

would consider plaintiff's application for a new use variance.           The Board

unanimously denied plaintiff's appeal from the zoning officer's violation. It

concluded that Schmidt was required to obtain a use variance in 1971 because

the storage of automobiles was not a conditional use permitted in the zone under

the prior ordinance, and that the property had not been granted a use variance in

1971. The Board then voted to deny plaintiff a use variance. It passed a

memorializing resolution on April 26, 2017.

      Plaintiff filed a complaint in lieu of prerogative writs alleging the Board's

actions were "arbitrary, capricious and unreasonable[.]" Plaintiff also asked the


                                                                             A-1075-18T2
                                         7
court to correct the Board's erroneous interpretation of the zoning ordinance,

presumably the one in effect in 1971. Plaintiff asserted the Board's action

resulted in a "taking," and it sought compensatory damages. Lastly, plaintiff

alleged Chatham was estopped from taking any enforcement action for alleged

violations of the zoning regulations given its failure to do so for more than forty

years.

         The Law Division judge heard oral argument, after which he permitted

plaintiff additional time to file another OPRA request or otherwise attempt to

locate additional information regarding Schmidt's 1971 application and its

aftermath. The OPRA request yielded the minutes of the Board's August 1971

meeting, at which it passed a memorializing resolution approving Schmidt's use

variance. At the same 1971 meeting, the Board discussed the Rillo and Carlone

applications without taking a vote. The minutes of the Board's October 1971

meeting contained approval of the Rillo and Carlone variances, and the

December 1971 minutes of the borough council demonstrated approval of Rillo's

and Carlone's variances. However, despite a search of all borough council

records, there was nothing to indicate the council had ever approved or

disapproved Schmidt's variance.




                                                                           A-1075-18T2
                                        8
      The parties entered into a consent order, which the judge executed and

filed. By its terms, the order remanded the matter to the Board for the limited

purpose of considering:

            (i) The minutes of the Chatham Borough Zoning
            Board's meeting held on the August 4, 1971[,]
            regarding the application by Otto Schmidt;

            (ii) The minutes of the Board's meeting held on August
            4, 1971[,] and its reference to two similar applications
            by different owners in the M-1 zone (Carlone and Rillo)
            to allow the same use, namely, outdoor storage of
            automobiles;

            (iii) That the Notice of Violation and Order to Abate
            issued to [plaintiff] on September 19, 2014[,] was the
            only Notice of Violation issued by the Borough of
            Chatham to [plaintiff] regarding its use of the property;
            and

            (iv) Such other matters as the Board or counsel for the
            parties may raise but only to the extent the Board finds
            them relevant.

      Following two sessions, the Board again voted to deny plaintiff's appeal

from the violation and its application for a variance. In its memorializing

resolution, the Board considered the additional information specified in the

remand order. It rejected plaintiff's argument that the Board's recommendation

and the borough council's approval in 1971 of the Rillo and Carlone applications

for use variances implied the council approved Schmidt's application. The


                                                                        A-1075-18T2
                                       9
Board noted that Schmidt sought to store more vehicles on his property than

Rillo and Carlone intended to store on their two properties combined. The

resolution also addressed plaintiff's request for a use variance under N.J.S.A.

40:55D-70(d)(1) and explained the Board's conclusion that plaintiff had not

proven the positive or negative criteria under the statute.

      The parties again appeared before the Law Division judge for further

argument.    Plaintiff particularly emphasized the Board's failure to address

Chatham's forty-year lack of enforcement activities as implicit proof that

Schmidt obtained the variance in 1971, as well as justifying "equitable estoppel"

of further prosecution of the violation.       Plaintiff also asserted that Dr.

Blickstein's involvement as both author of Chatham's master plan revision report

and the Board's staff planner presented a conflict of interest that tainted the

proceedings.

      The judge's August 30, 2018 order granted plaintiff partial summary

judgment.3     In a lengthy written decision, the judge concluded that Dr.


3
  The order also remanded the matter to the Board for "reconsideration of a d(2)
variance." See N.J.S.A. 40:55D-70(d)(2). The statute permits the grant of a
variance "to permit . . . an expansion of a nonconforming use[.]" In his opinion
following defendants' motion for reconsideration, the judge clarified that the
remand was for the Board's consideration of plaintiff's request for a d(1) use
variance.


                                                                         A-1075-18T2
                                       10
Blickstein's interpretation of the pre-79 ordinance and her involvement with

plaintiff's matter was not tainted by a conflict of interest. Recounting the

documentary evidence regarding Schmidt's 1971 variance application, the judge

reasoned, "[T]he question before the Court becomes: who gets the inference in

the absence of an official record?" He concluded "the substantial evidence in

the record supports a finding that the 1971 Schmidt application was approved

by the [b]orough [c]ouncil, and that [p]laintiff's predecessor-in-interest was

granted a use variance." The judge concluded "the Board acted in an arbitrary

and capricious manner as it insufficiently explained its reasoning and failed to

give due consideration to the strong circumstantial evidence[.]" He granted

partial judgment to plaintiff, and as a result, declined to reach the estoppel issue.




      At oral argument, we asked the parties to explain the scope of the intended
remand contained in this August order, and a September 4, 2018 order that
ostensibly made ministerial corrections to the August order. We questioned
whether the appeal was truly final as to all issues. The parties advised that the
orders did not intend, nor did the parties anticipate, any further action before the
Board, and that the orders reflected the intended scope of the court's earlier
remand to the Board that actually preceded and was completed before entry of
the August order. The parties advised that depending on the outcome of this
appeal, Chatham reserved its right to enforce the 125-car limit in the 1971
Schmidt variance.



                                                                             A-1075-18T2
                                        11
      The Board moved for reconsideration. 4 It argued that under the MPA, the

borough council's failure to approve Schmidt's use variance was tantamount to

its denial. Therefore, the judge should have deferred to the Board's decision that

plaintiff produced insufficient evidence that Schmidt actually obtained a

variance.5

      Calling the Board's actions on remand a "cursory review," the judge

concluded "the Board failed to consider the newly discovered evidence




4
  The record does not include the motion for reconsideration or any supporting
documents, nor does it include plaintiff's opposition. There is no transcript
provided, so we assume there was no oral argument on the motion. Our review
is limited to the judge's written decision denying in part and granting in part
defendants' motion.
5
   Although the judge said the Board failed initially to raise this argument, he
considered it anyway. Citing two cases decided under the MPA, the judge
concluded: "Substantial evidence supported [my] determination, and case law
from the era tends to indicate that a failure to take action (as opposed to a tie
vote resulting in a 'statutory denial') was arbitrary, capricious, and
unreasonable." If the judge implied a governing body's failure to take action
under the MPA, and Chatham's failure to act on the Schmidt application, was
per se arbitrary, capricious, and unreasonable, we respectfully disagree. See
Lizak v. Faria, 96 N.J. 482, 498 (1984) (holding only that under the MPA, "no
presumption of reasonableness attached to statutory denial resulting from
inaction" (citing Snyder-Westerlind Corp. v. Mayor & Council of Atlantic
Highlands, 134 N.J. Super. 459, 461 (App. Div. 1975))).



                                                                          A-1075-18T2
                                       12
regarding the 1971 Schmidt [a]pplication[.]"6     The judge entered an order

denying the Board's reconsideration motion on its merits.

      Before us, the Board and Chatham argue the judge erred by substituting

his assessment of the evidence for the Board's judgment of that evidence.

Plaintiff counters the argument, claiming the judge properly determined the

Board's conclusion that Schmidt had not obtained a use variance in 1971 was

not supported by substantial, credible evidence and, therefore, its decision was

arbitrary, capricious, and unreasonable.

      Plaintiff also filed a cross-appeal. It asserts that Dr. Blickstein "was a

conflicted party" and her participation and advice during the initial hearings

before the Board was prejudicial to plaintiff's interests. It also asserts that

Chatham's "inaction and actions" subject its prosecution of any zoning violation

to the doctrine of "municipal estoppel."




6
   Lastly, with the parties' assent, the judge determined that he had erred in
remanding the matter for the Board's consideration of a d(2) variance. In this
regard, the judge cited our decision in Puleio v. N. Brunswick Twp. Bd. of
Adjustment, where we said that "once a variance is granted[,]" the use does not
become "'permitted' . . . under the ordinance. However, a use permitted by
variance is also not a nonconforming use." 375 N.J. Super. 613, 619 (App. Div.
2005).


                                                                        A-1075-18T2
                                      13
      Having considered these arguments in light of the record and applicable

legal standards, we reverse in part, affirm in part, and remand in part for further

proceedings consistent with this opinion.

                                        I.

      We first consider whether the Board's determination that Schmidt had not

obtained a use variance in 1971 was arbitrary, capricious, and unreasonable.

Resolution of the issue invokes well-known standards of judicial review and

restraint.

      We review the trial court's decision considering the same standards that

the trial court must apply. Fallone Props., LLC v. Bethlehem Planning Bd., 369
N.J. Super. 552, 562 (App. Div. 2004) (citing Fred McDowell, Inc. v. Bd. of

Adjustment of Wall, 334 N.J. Super. 201, 212 (App. Div. 2000)). "We have

long recognized that zoning boards, 'because of their peculiar knowledge of

local conditions[,] must be allowed wide latitude in the exercise of delegated

discretion.'" Price v. Himeji, LLC, 214 N.J. 263, 284 (2013) (alteration in

original) (quoting Kramer v. Bd. of Adjustment, Sea Girt, 45 N.J. 268, 296

(1965)).

      A local board's decision "enjoy[s] a presumption of validity, and a court

may not substitute its judgment for that of the board unless there has been a clear


                                                                           A-1075-18T2
                                       14
abuse of discretion."    Ibid.   (citing Cell S. of N.J., Inc. v. Zoning Bd. of

Adjustment of W. Windsor Twp., 172 N.J. 75, 81 (2002)). "Because a [board's]

actions are presumed valid, the party 'attacking such action [has] the burden of

proving otherwise.'" Northgate Condo. Ass'n v. Borough of Hillsdale Planning

Bd., 214 N.J. 120, 145 (2013) (alterations in original) (quoting Cell S. of N.J.,
172 N.J. at 81). That party must demonstrate the board's decision was "arbitrary,

capricious, or unreasonable." Ibid. In other words,

            [t]he challenger must show that the Board engaged in
            "willful and unreasoning action, without consideration
            and in disregard of circumstances. Where there is room
            for two opinions, action is [valid] when exercised
            honestly and upon due consideration, even though it
            may be believed that an erroneous conclusion has been
            reached."

            [Id. at 145–46 (second alteration in original) (quoting
            Worthington v. Fauver, 88 N.J. 183, 204–05 (1982)).]

We think it clear that the trial judge strayed from these basic tenets.

      Contrary to plaintiff's argument, the issue is not whether there was

substantial evidence to support the judge's conclusion that Schmidt obtained a

use variance for the property in 1971. The trial on a prerogative writ claim that

a board took arbitrary, capricious, and unreasonable action is not a trial de novo

before the Law Division. Antonelli v. Planning Bd. of Waldwick, 79 N.J. Super.
433, 440–41 (App. Div. 1963). Contrary to the judge's characterization of the

                                                                          A-1075-18T2
                                       15
issue he confronted, "the question before the Court [was not]: who gets the

inference in the absence of an official record?"

      Rather, the only issue before the trial court was whether on the record

before it, "the [B]oard could reasonably . . . reach[] its decision" that plaintiff

failed to prove Schmidt obtained a use variance in 1971. Jock v. Zoning Bd. of

Adjustment of Wall, 184 N.J. 562, 597 (2005) (citing Kramer, 45 N.J. at 296;

Kessler v. Bowker, 174 N.J. Super. 478, 486 (App. Div. 1979)). The Board

reasonably concluded that the absence of any record of borough council action

on Schmidt's variance was circumstantial proof that Schmidt never obtained a

use variance under the statutory framework of the MPA, which required the

council to act on the Board's recommendation. Nor did the Board necessarily

need to conclude that the council's approval of the Rillo and Carlone variances

implied it also approved Schmidt's variance, or that if the council failed to act

in 1971, its inaction was arbitrary, capricious, and unreasonable.

      Plaintiff contends defendants raised the "statutory denial" argument for

the first time when they sought reconsideration, and, therefore, we should ignore

the legal implication of inaction by the borough council. However, the record

before the Board included the absence of any council records regarding

Schmidt's variance, and the presence of council records affirming the Rillo and


                                                                           A-1075-18T2
                                       16
Carlone variances. The legal impact of that absence was before the Board, at

least to the extent it was aware that in 1971, its approval of Schmidt's variance

request was only a recommendation for borough council action and not the grant

of a variance.

      Defendants also point to other reasonable inferences to be drawn from the

evidence or lack thereof.    For example, in his 2002 certification provided

contemporaneously with the sale of the property to plaintiff, Schmidt never said

he had obtained a use variance to permit the parking and storage of cars on the

premises. Notably, Schmidt only certified that he had been doing so fo r a

number of years. Given plaintiff's position regarding the interpretation of the

pre-1971 ordinance, Schmidt's limited certification may have served to justify

only plaintiff's claim — asserted during these proceedings — that the property

was not the subject of a variance, but rather was a pre-existing, nonconforming

use that predated the 1979 zoning amendments, which all agreed prohibited the

outdoor parking and storage of cars going forward.

      "[H]earings conducted before a zoning board of adjustment to decide an

application for a land use approval are quasi-judicial proceedings." Central 25,

LLC v. Zoning Bd. of Union City, 460 N.J. Super. 446, 464 (App. Div. 2019)

(citing Dolan v. DeCapua, 16 N.J. 599, 612 (1954)). Local boards must make


                                                                         A-1075-18T2
                                      17
factual determinations and decide issues of credibility in proceedings that

include general procedural safeguards "not unlike (but not as extensive as) those

controlling judicial proceedings." Baghdikian v. Bd. of Adjustment of Ramsey,

247 N.J. Super. 45, 49 (App. Div. 1991). Recognition of the special function of

local land use boards leads inexorably to limits upon judicial review of their

decision making, at the trial level and on appeal. Here, we agree with defendants

that the trial court exceeded the proper role of limited review and substituted its

judgment for that of the Board.

      We therefore reverse the orders under review to the extent they held the

Board's decision that plaintiff's property was not granted a use variance in 1971

was arbitrary, capricious, and unreasonable. We reinstate the Board's resolution

which concluded Schmidt did not obtain a use variance for the property in 1971.

                                        II.

      In its cross-appeal, plaintiff argues that Dr. Blickstein's dual roles as

author of the borough's Master Plan Revision report and Board planner violated

the Local Government Ethics Law (LGEL), N.J.S.A. 40A:9-22.1 to -22.25,

specifically N.J.S.A. 40A:9-22.5(e), which provides that "[n]o local government

officer or employee shall undertake any employment or service, whether

compensated or not, which might reasonably be expected to prejudice his


                                                                           A-1075-18T2
                                       18
independence of judgment in the exercise of his official duties[.]" According to

plaintiff, Dr. Blickstein's ability to render objective advice to the Board as its

planner was compromised by her commitment to the objectives of the revision

report.

      The trial judge concurred with defendants' arguments that Dr. Blickstein's

role as Board planning consultant aligned with Chatham's interests in adopting

the revision report. In addition, since there was no hint that Dr. Blickstein had

any direct or indirect, personal or pecuniary interest in plaintiff's application,

her dual role could not leave the public with a perception of conflicted loyalties.

See Mondsini v. Local Fin. Bd., 458 N.J. Super. 290, 300 (App. Div. 2019)

(discussing this subsection of the LGEL as one recognizing the "importance of

public perception" of impropriety). We agree.

      The LGEL "demands that an officeholder discharge duties with undivided

loyalty." Macdougall v. Weichert, 144 N.J. 380, 401 (1996). Nevertheless,

"[t]here cannot be a conflict of interest where there do not exist, realistically,

contradictory desires tugging the official in opposite directions." Wyzykowski

v. Rizas, 132 N.J. 509, 524 (1993) (alteration in original) (quoting LaRue v.

Twp. of E. Brunswick, 68 N.J. Super. 435, 448 (App. Div. 1961)). Such was

the case here. We therefore reject plaintiff's cross-appeal on this issue and


                                                                           A-1075-18T2
                                       19
affirm the conclusion reached by the trial judge that Dr. Blickstein's

participation in the proceedings in no way tainted the Board's deliberations and

decision.

      The judge did not decide the other argument plaintiff reasserts in its cross-

appeal, specifically that Chatham should be estopped from enforcing any zoning

violation based on the open use of the property for outdoor storage of cars

because it never cited plaintiff, or Schmidt, for violations of zoning regulations

during more than forty years, from 1971 to 2013.

      We need not extensively recite the governing case law but recognize some

guideposts staked out by that precedent. "The essential principle of the policy

of estoppel . . . is that one may, by voluntary conduct, be precluded from taking

a course of action that would work injustice and wrong to one who with good

reason and in good faith has relied upon such conduct." Bonaventure Int'l, Inc.

v. Borough of Spring Lake, 350 N.J. Super. 420, 436 (App. Div. 2002) (quoting

Summer Cottagers' Ass'n of Cape May v. City of Cape May, 19 N.J. 493, 503–

04 (1955)). As we held in Bonaventure, where we estopped a municipality from

enforcing alleged zoning violations, the doctrine may apply "where the interests

of justice, morality and common fairness clearly dictate that course."




                                                                           A-1075-18T2
                                       20
Bonaventure, 350 N.J. Super at 436 (quoting Ranchlands Inc. v. Twp. of

Stafford, 305 N.J. Super. 528, 538 (App. Div. 1997), aff’d, 156 N.J. 443 (1998)).

      "However, the doctrine is 'rarely invoked against a governmental entity,

particularly when estoppel would interfere with essential government

functions.'" Ranchlands, 305 N.J. Super. at 538 (quoting O’Malley v. Dep’t of

Energy, 109 N.J. 309, 316 (1987)). Essentially, when deciding whether or not to

invoke the doctrine against a municipality, "a court must focus on the nature of

the action [or inaction] taken by the municipality[.]" Maltese v. Twp. of N.

Brunswick, 353 N.J. Super. 226, 234 (App. Div. 2002) (alteration in original)

(quoting Wood v. Borough of Wildwood Crest, 319 N.J. Super. 650, 656 (App.

Div. 1999). "[I]t [is] necessary to strike a proper balance between the interests

of the plaintiff and the right and duty of the municipality to promote th e public

welfare of the community through proper planning and zoning." Gruber v.

Mayor & Twp. Comm. of Raritan, 39 N.J. 1, 15 (1962)).

      We decline the opportunity to decide the estoppel issue in the first instance

and therefore remand the matter to the trial court. Review of the above cases

makes clear that critical factual determinations must be made on a case-by-case

basis, and that further discovery might necessarily be needed. See R. 4:69-4

(permitting the court to manage the case, including setting "[t]he scope and time


                                                                           A-1075-18T2
                                       21
to complete discovery, if any"). We leave to the court's sound discretion

management of the proceedings on remand.

      Reversed in part, affirmed in part, and remanded for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                      A-1075-18T2
                                      22